234 S.W.3d 583 (2007)
STATE of Missouri, Respondent,
v.
Andrew REYNOLDS, Appellant.
No. ED 87960.
Missouri Court of Appeals, Eastern District, Division One.
August 14, 2007.
Motion for Rehearing and/or Transfer Denied September 20, 2007.
Application for Transfer Denied October 30, 2007.
*584 Nancy A. McKerrow, Clayton, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L Kramer, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 20, 2007.

ORDER
PER CURIAM.
Andrew Reynolds ("Defendant") appeals from the judgment of the trial court following convictions by a jury on one count of second degree domestic assault and one count of felonious restraint. The trial court found Defendant to be a prior and persistent offender and sentenced him to fifteen years' imprisonment for the domestic assault count and fifteen years' imprisonment for the felonious restraint count, with the sentences to run concurrently.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).